DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said surgical tool" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsch et al (US 2012/0308301).
Walsch et al disclose a coupling device, said coupling device comprising: a body (11) having a mounting member (20), a receiving member (25), and a bore (unnumbered bore in 11, see Fig 4), said mounting member (20) attached to a first side (top side of 11, see Fig 4) of said body (11), and said receiving member (25) is attached to an opposing side (bottom side of 11, see Fig 4) of said body (11); a locking pin (19) translatable in the bore (unnumbered bore in 11, see Fig 4); said mounting member (20) adapted to connect to a portion of a machine, and said receiving member (25) is adapted to removably join and suspend one or more different tools, where said receiving member (25) further comprises a conduit (unnumbered conduit in 25, see Fig 4) and a support (27), said locking pin (19) translatable into said conduit (unnumbered conduit in 25, see Fig 4) to intercept a portion of said tool to mate directly with one of said one or more tools.
Re claim 4, said support (27) is a sliding joint (see Fig 4) that is tapered where an opening of said sliding joint has a larger cross-section than a stopper portion (29) of said joint see Fig 4); said stopper portion (29) provides an abutment surface for a corresponding mating feature (16, 17) of said tool to push against to rigidly secure said tool to said coupler (see Fig 4).
Re claim 15,  Walsch et al disclose a process of using a coupling device comprising: attaching a tool (2) to said coupling device (10), said coupling device comprising: a body (11) having a mounting member (20), and a receiving member (25), and a bore (unnumbered bore in 11, see Fig 4), said mounting member (20) attached to a first side (top side of 11, see Fig 4) of said body (11), and said receiving member (25) is attached to an opposing side (bottom side of 11, see Fig 4) of said body (11); a locking pin (19) translatable in the bore (unnumbered bore in 11, see Fig 4); said mounting member (20)   adapted to connect to a portion of a machine (see Fig 1), and said receiving member (25)  is adapted to removably join and suspend said tool (2), where said receiving member (25) further comprises a conduit (unnumbered conduit in 25, see Fig 4) and a support (27), said locking pin (19) translatable into said conduit (unnumbered conduit in 25, see Fig 4) to intercept a portion of said tool to mate directly with said tool (see Fig 1).
Re claim 16,  Walsch et al disclose a system comprising: a robot (3) with a manipulator arm (8) joined to a coupling device (1), said coupling device comprising: a body (11) having a mounting member (20), a receiving member (25), and a bore (unnumbered bore in 11, see Fig 4), said mounting member (20) attached to a first side (top side of 11, see Fig 4) of said body (11), and said receiving member (25) is attached to an opposing side (bottom side of 11, see Fig 4)  of said body (11); a locking pin (19) translatable in the bore (unnumbered bore in 11, see Fig 4); a tool (2); said mounting member (20) adapted to connect to a distal link (9) of the manipulator arm (8) and said receiving member (25) is adapted to removably join and suspend said tool (2) where said receiving member (25) further comprises a conduit (unnumbered conduit in 25, see Fig 4) and a support (27), said locking pin (19) translatable into said conduit (unnumbered conduit in 25, see Fig 4) to intercept a portion of said tool (2) to lock said surgical tool to said receiving member (25).
Re claim 17, said support (27) is a sliding joint that is tapered (see Fig 4) where an opening of said sliding joint has a larger cross-section than a stopper portion (29) of said joint (see Fig 4); said stopper portion (29) provides an abutment surface for a corresponding mating feature (15) of said tool to push against to rigidly secure said tool (2) to said coupler (see Fig 1).
Re claim 18, said corresponding mating feature (15) has a wedged attachment (see Fig 4) that slides onto said receiving member (25).

Allowable Subject Matter
Claim 6 is allowed.
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656